                    UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                         OCT 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
AKLILU YOHANNES,                                No.    18-35774

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00509-RSL
                                                Western District of Washington,
  v.                                            Seattle

OLYMPIC COLLECTION INC (OCI); et                ORDER
al.,

                Defendants-Appellees.

Before: O'SCANNLAIN, BERZON, and IKUTA, Circuit Judges.

       A review of the record demonstrates that this court lacks jurisdiction over

this appeal because the orders challenged in the appeal are not final or appealable.

See 28 U.S.C. § 1291; Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 377-

78 (1981) (order denying a motion to disqualify counsel in a civil case not

immediately appealable); Simons v. United States, 497 F.2d 1046, 1050 (9th Cir.

1974) (denial of summary judgment is not immediately reviewable).

Consequently, this appeal is dismissed for lack of jurisdiction.

       DISMISSED.




DA/Pro Se
